Per Curiam.
The court very properly directed, that mqney *495staked may be recovered, either from the winner or the stakeholder; but on two of the remaining points, the charge was either calculated to mislead, or positively erroneous. The judge was requested to charge,' that the plaintiff could recover no part of the money that was not his own; but directed, that he could recover the money he staked, and deposited as his bet, and that it was of no consequence from whom he had obtained it, if it were his bet or wager. By this, the defendant’s prayer, which was amaterial one, was evaded. The contract being void, the money could be recovered only on the promise implied from the receipt of it to the plaintiff’s use, which,in this respect, is determined by the nature of the consideration. The promise, in fact, arises out of, and is guided by the consideration, which is the receipt of the money; as was held in Boggs v. Curtin 10 Serg. & Rawle, 213. No money, however, is received to a man’s use but his own: consequently the law implies no promise to any one but the owner, it was not sufficient, therefore, to entitle the plaintiff to recover the whole, that he had actually staked or deposited the whole as his bet, if it were not so in fact; for if there were originally a partnership, being illegal, it would go for nothing, and each of the parties could recover only on his original right of property, and consequently for himselL As to the plaintiff being bound to take any particular money in satisfaction, after having recovered, we are at a loss for an authority for that, or for any principle on which the charge as regards that particular or the rejection of the evidence, to prove that a part of the money staked was counterfeit, can be supported, The refusal to produce the challenged notes, was but a circumstance, though a strong one, to rebut the force of the offered evidence, not to exclude it. There was positive evidence, also, of the plaintiff’s own declarations, that John M. Clay, a witness produced by him, was interested, which does not seem to have been encountered, much less overthrown, by the evidence on which the court relied for a removal of the objection.
Judgment reversed and a venire de novo awarded.